SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2012 BLUGRASS ENERGY INC. (Exact name of Company as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-135852 20-4952339 (Commission File Number) (IRS Employer IdentificationNo.) 13465 Midway Road, Suite 114, LB 10, Dallas, Texas 75244 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code:(972) 404-9995 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) 1 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 10, 2012, Blugrass Energy Inc. (the “Company”) amended its then existing Articles of Incorporation by filing a Certificate of Amendment to Articles of Incorporation with the Nevada Secretary of State.This filing was made to increase the number of authorized shares of common stock from 100 million to 1 billion. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Certificate of Amendment to Articles of Incorporation, filed with the Secretary of State of the State of Nevada on February 10, 2012. 2 SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 15, 2011 BLUGRASS ENERGY INC. By: /s/ Abram Janz Abram Janz President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Certificate of Amendment to Articles of Incorporation, filed with the Secretary of State of the State of Nevada on February 10, 2012. 4
